                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

ARTURO ROJAS GONZALEZ                            §

VS.                                              §                 CIVIL ACTION NO. 1:19cv429

UNITED STATES OF AMERICA                         §

                      ORDER ADOPTING THE MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

       Plaintiff Arturo Rojas Gonzalez, proceeding pro se, brought this civil rights lawsuit. The
Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge.

The Magistrate Judge recommends that the petition be dismissed without prejudice pursuant to

Federal Rule of Civil Procedure 41(b).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Proper notice was given to plaintiff at his

last known address. See FED. R. CIV. P. 5(B)(2)(C). The Court notes that plaintiff’s address changed,

but he failed to notify the Court in contravention of Local Rule CV-11(d). No objections were filed

to the Report and Recommendation.

                                              ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the Court. A final judgment

shall be entered in accordance with the recommendation of the Magistrate Judge.

                                     SIGNED this 9th day of March, 2020.




                                                                    ____________________________
                                                                    Michael J. Truncale
                                                                    United States District Judge
